Title: To Thomas Jefferson from Harry Innes, 6 December 1799
From: Innes, Harry
To: Jefferson, Thomas



Dr. Sir
Frankfort Kentucky Decr. 6th. 1799

Agreably to my promise I have proceeded to get some certificates respecting the Murder of the Indians which caused the War with them in 1774, as also that Michael Cressap was guilty of an outrage, upon two of those unhappy people preceeding that opposite the mouth of Yellow Creek, & that it was perpetrated by him as far as it can be now ascertained without provocation.
The transactions are of an old date & the people who resided in that part of the Country, entertaining strong prejudices against Indians, generally approbated every act which tended to destroy any of those people, the minds therefore of the white people who resided on the frontiers were not so strongly impressed with the impropriety of the frequent murders which were committed by the whites upon the Indians as those of the interior part of the country, therefore cannot now minutely detail the whole of the circumstances.
If the inclosed certificates are not sufficiently explicit I will take them over upon your stating interrogatories—Other certificates can be procured respecting the affair at yellow Creek—but I do not know whether any other circumstance can be proved respecting Cressap. I am well acquainted with Jacob Newland he is a man of integrity Charles Polke & Joshua Baker both support respectable characters. I pray you to excuse the interlineations in the Certificates, Polke & Newland were in the woods perpetuating testimony—I had to write on my knee, & no opportunity of copying them.
Having long been of opinion that it was extremely burthensome to suitors in Chancery to be obliged to produce their Witnesses in open Court, & having at the last Fœdral Court held in this state asscertained the fact, I shall take the liberty of stating a single case to you in support of my opinion, hoping that if it makes the same impression upon your mind that it has done on mine, your influence will be exerted to remove the evil—Our innumerable land suits are all ended in a Court of Chancery; & the variety of facts, which generally arise in the investigation of the contending Claims, produce a number of witnesses, viz. the identifying—Cabbins, other improvements, marked Trees, Springs, the antient & present names of Watercourses, Buffaloe roads, Licks & the roads which were first traveled from one station to another &c. &c.
The case that occurred the other day is not an extraordinary one, yet the Plf & Deft. had summoned 12 Witnesses—the indisposition of one Witness produced a continuance of the Cause, & it being a rule  of Court that the party praying a Continuance shall pay the expence—the Plf had to pay 150$ & 35 Cts.—this included milage & 5 days attendance; the procrastination arose from other business which preceeded it & which engaged the Court—the Plf who wished the benifit of the sick witness, was anxious for trial, & kept his Witnesses attending, but his Counsel upon considering the application & materiallity of the Witness in the cause would not proceed—the Plf was obliged to sell a negroe boy in consequence of it, he is rather needy.
There are about one hundred Chancery land suits now depending in the Court & from the experience I have had in Courts as a Lawyer & a Judge, am will assured that one half of them will require as many Witnesses as the one alluded to. The present mode of trying suits in Equity by Parol testimony will not only increase expence, but delay—the instance I have adduced proves the fact—there is Sir still a greater objection to this mode of trial than as yet stated—Matters of fact are to be tried by a Jury—Jurors of bystanders are too often incompetent to the task—there are several facts submitted—a variety of testimony introduced & a number of Witnesses—Jurors seldom take Notes—trusting to their recollection—they not only forget but misapply—their Verdicts are contrary to evidence & a new Trial is granted—this doubles the expence—The experience of this Country has taught us the impropriety of that mode of proceeding, which was attempted under the Original jurisdiction given to the Court of Appeals.
If depositions were used, New trials would but seldom occur, because the Jurors could & will on their retirement, read & apply the testimony. The idea is pleasing in theory, but upon trial, is oppressive & impracticable in this Country.
There is another subject which is of importance to the Western Country & to the Union too, & on which I have maturely reflected; a subject on which the senate have passed a Bill, that has been arrested in its passage in the Ho. of Representatives, respecting a change in the Judiciary on which I shall trouble you with a few comments; they contain the sentiments of a number of respectable fellow citizens as well as my own; being addressed to you in a legislative capacity, presume an appology is unnecessary, well knowing that the pursuits of your life have been for the good of Society.
I have been informed that the Bill contemplates establishing a Circuit Court & to fix the Circuit to North Carolina, Tenessee & Kentucky—My first objection to the plan is probable delay— arising from the extent of this Circuit—from Frankfort to Knoxville 220  miles—from Knoxville to Raleigh between 4 & 500—a rough road—thinly inhabited in places—bad accomodations & difficult to travel in wet seasons on account of the numberless watercourses, over which there are neither, Bridges or Ferrys. The inconvenience which would result to suitors by the non-attendance of a Judge is easily conceived & especially by a gentleman of your experience—
A second objection arises from a political consideration, to you sir I can venture an explanation—We are really afraid of Eastern political influence creeping in among us by an improper appointment, which might create discord among us & division in the Court upon particular questions.
A third objection—is, the inconvenience of having a judge sent to us who is a stranger to our Land Law—a Law which is full of ambiguity—a Law which to do justice to the Community, must be construed in part by local circumstances, knowledge of which must be acquired by being conversant in the land business of the Western Country. By having a Judge who has had experience in the land business, there would be a greater probability of union in the Court & be a means of preventing frequent Appeals, which is much dreaded.
Is it not practicable, & would it not prove really benificial to establish a Circuit, to be composed of the States of Tenessee & Kentucky & of the Territory North West of the Ohio—appoint two Judges to ride the Circuit alternately who are resident in the Western Country—The Land titles in Tenessee & Kentucky have been acquired much alike—a part of the Territory No. West of the Ohio, viz the Military claims between sciota & the little Miamis in the same manner—And I am informed that the Legislature in the Territory now in session are adopting many of our laws—In addition to this it will be a means of desiminating political information among the inhabitants North of the Ohio who at present know or hear but little except what flows from a ministerial paper, published under the inspection of their Executive.
It is the evident interest of the Western Country to move unanimously in all great questions—Our political consequence & the maintenance of our Rights depend upon it.
My letter is long, but the subjects I flatter myself merit your attention
With sentiments of respect & esteem I am Dr. Sir your friend & Servt.

Harry Innes

N.B. I have written to Messrs. Brown Davis & Fowler upon the same Subjects—
 